Mr. Chief Justice Lawrence delivered the opinion of the Court: This record presents the question whether the legislature, in creating the court of common pleas in the city of Sparta, in Randolph county, at the session of 1869, had power to authorize the court to issue its summons beyond the city limits, and acquire jurisdiction over a defendant served without the city. This question was fully considered and decided by this court in The People v. Evans, 18 Ill. 362, and we fully concur in the reasoning and, conclusion of the court in that case. In the case before us, the court acquired no jurisdiction, and the demurrer to the defendant’s plea should have been overruled. The judgment is reversed and the cause remanded. Judgment reversed.